            Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 1 of 20




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION

 Neo Wireless LLC,

                    Plaintiff,

         v.                                           CIVIL ACTION NO. 6:21-cv-0024

 Dell Technologies Inc. and Dell Inc.,
                                                      JURY TRIAL DEMANDED
                    Defendant.


                       PLAINTIFF’S ORIGINAL COMPLAINT

       Plaintiff Neo Wireless LLC (“Plaintiff” or “Neo Wireless”) files this Original

Complaint against Defendants Dell Technologies Inc. and Dell Inc. (collectively

“Defendants” or “Dell”) for patent infringement under 35 U.S.C. § 271. Plaintiff alleges,

based on its own personal knowledge with respect to its own actions and based upon

information and belief with respect to all others’ actions, as follows:

                                          THE PARTIES

       1.       Plaintiff Neo Wireless LLC is a Delaware corporation with its principal

place of business located in Wayne, Pennsylvania.

       2.       On information and belief, Defendant Dell Technologies Inc. is a

company duly organized and existing under the laws of the State of Delaware, with its

principal place of business at One Dell Way, Round Rock, Texas 78682. Dell

Technologies, Inc. may be served through its registered agent, Corporation Service

Company, at 251 Little Falls Drive, Wilmington, Delaware 19808.

       3.       On information and belief, Defendant Dell Inc. is a company duly

organized and existing under the laws of the State of Delaware, with its principal place of


                                              1
            Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 2 of 20




business at One Dell Way, Round Rock, Texas 78682. Dell Inc. may be served through

its registered agent, Corporation Service Company, at 211 E. 7th Street, Suite 620, Austin,

Texas 78701.

                             JURISDICTION AND VENUE

       4.       This action includes a claim of patent infringement arising under the

patent laws of the United States, 35 U.S.C. §§ 1 et seq. This Court has jurisdiction over

this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       5.       This Court has personal jurisdiction over Dell. As indicated above, Dell’s

principal place of business is located within this District. Moreover, Dell conducts

business and has committed acts of patent infringement and has induced and contributed

to acts of patent infringement by others in this District, the State of Texas, and elsewhere

in the United States. Dell, directly and through subsidiaries or intermediaries, has

committed and continues to commit acts of infringement in this District by, among other

things, designing, developing, manufacturing, importing, offering to sell, and selling

products that infringe the asserted patents.

       6.       Venue is proper in this judicial district per 28 U.S.C. §§ 1391 and 1400(b).

       7.       Dell has committed acts of infringement in this judicial district and

maintains regular and established places of business in this district, including its global

corporate headquarters at One Dell Way, Round Rock, Texas 78682 and as set forth

above, either directly or through its subsidiaries and affiliates. Dell has continuous and

systematic business contacts with the State of Texas. Dell, directly or through

subsidiaries or intermediaries (including distributors, retailers, contract manufacturers,

and others), conducts its business extensively throughout Texas, by developing,



                                               2
            Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 3 of 20




designing, shipping, manufacturing, distributing, offering for sale, selling, and

advertising (including the provision of interactive web pages) its products and services in

the State of Texas and the Western District of Texas. Dell has purposefully and

voluntarily placed its infringing products and services into this District and into the

stream of commerce with the intention and expectation that they will be purchased and

used by consumers in this District.

       8.       In addition to its global corporate headquarters, as indicated above, Dell
owns and operates numerous locations within this District including locations at 1404
Park Center Drive, Austin, Texas 78754; 701 E. Parmer Lane, Austin, Texas 78753
(Bldgs PS2, PS3, wand PS3B); 12500 Tech Ridge Boulevard, Bldg PS4, Austin, Texas
78753; 9715 Burnet Road, Austin, Texas 78758; 4309 Emma Browning Avenue, Austin,
Texas 78719; 9830 Colonnade Boulevard, San Antonio, Texas 78230; and 5822 Cromo
Drive, El Paso, Texas 79912.
       9.       On information and belief, Dell, among others, designs, develops,
manufactures, sells, and offers for sale infringing products in this District. For example,
Dell recently published various job postings in Austin involving the implementation of
LTE technology including, Senior RF Services Consultant, Open RAN Senior Expert
Developer, NSX Staff Systems Engineer, and Director of Core Network Design and
Optimization Services. Similarly, Dell recently published various job postings in Austin
involving the implementation of 5G technology including, Communications Consultant
for (5G) Telecom Systems, Network Architect, Director of Core Network Design and
Optimization Services, Telco Partner Business Development Manager, Network
Architect Director, Engineering Technologies, NSX Staff Systems Engineer, and Edge
Product Manager, among others.
                                 ASSERTED PATENTS

       10.      On June 18, 2013, the United States Patent and Trademark Office duly and

                                              3
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 4 of 20




legally issued U.S. Patent No. 8,467,366 (“the ’366 patent”), entitled “Methods and

Apparatus for Random Access in Multi-Carrier Communication Systems.” A copy of

the ’366 patent is attached as Exhibit A.

       11.     The ’366 patent issued from U.S. Patent Application 13/205,579, which

was assigned from the inventors to Waltical Solutions, Inc. on April 8, 2005. The

application was later assigned from Waltical Solutions, Inc. to Neocific, Inc. on

December 14, 2005. The now-issued ’366 patent was assigned from Neocific, Inc. to

CFIP NCF LLC on November 22, 2019 before it was assigned to Neo Wireless LLC on

January 23, 2020.

       12.     The ’366 patent is valid and enforceable.

       13.     On June 7, 2016, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,363,066 (“the ’066 patent”), entitled “Method and

Apparatus for Flexible Use of Frequency Bands.” A copy of the ’066 patent is attached as

Exhibit B.

       14.     The ’066 patent issued from U.S. Patent Application 14/041,495, which

was assigned from the inventors to Neocific, Inc. on February 2, 2012. The now-

issued ’066 patent was later assigned from Neocific, Inc. to CFIP NCF LLC on

November 22, 2019 before it was assigned to Neo Wireless LLC on January 23, 2020.

       15.     The ’066 patent is valid and enforceable.

       16.     On April 17, 2018, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 9,948,908 (“the ’908 patent”), entitled “Channel

Probing Signal for a Broadband Communication System.” A copy of the ’908 patent is

attached as Exhibit C.



                                             4
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 5 of 20




       17.     The ’908 patent issued from U.S. Patent Application 14/321,615, which
was filed by Neo Wireless LLC on behalf of the inventors.
       18.     The ’908 patent is valid and enforceable.

       19.     On September 11, 2018, the United States Patent and Trademark Office

duly and legally issued U.S. Patent No. 10,075,941 (“the ’941 patent”), entitled “Methods

and Apparatus for Multi-Carrier Communications With Adaptive Transmission and

Feedback.” A copy of the ’941 patent is attached as Exhibit D.

       20.     The ’941 patent issued from U.S. Patent Application 15/082,878, which
was assigned from the inventors to Waltical Solutions, Inc. on April 8, 2005. The
application was later assigned from Waltical Solutions, Inc. to Neocific, Inc. on
December 14, 2005. The now-issued ’941 patent was assigned from Neocific, Inc. to
CFIP NCF LLC on November 22, 2019 before it was assigned to Neo Wireless LLC on
January 23, 2020.
       21.     The ’941 patent is valid and enforceable.

       22.     On October 15, 2019, the United States Patent and Trademark Office duly

and legally issued U.S. Patent No. 10,447,450 (“the ’450 patent”), entitled “Method and

System for Multi-Carrier Packet Communication with Reduced Overhead.” A copy of

the ’450 patent is attached as Exhibit E.

       23.     The ’450 patent issued from U.S. Patent Application 15/676,421, which

was assigned from the inventors to Neocific, Inc. on October 2, 2007. The now-

issued ’450 patent was later assigned from Neocific, Inc. to CFIP NCF LLC on

November 22, 2019 before it was assigned to Neo Wireless LLC on January 23, 2020.

       24.     The ’450 patent is valid and enforceable.

       25.     Neo Wireless owns all rights, title, and interest in and to each of

the ’366, ’066, ’908, ’941, and ’450 patents (the “patents-in-suit”) and possesses all rights

                                             5
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 6 of 20




of recovery.

                              FACTUAL ALLEGATIONS

       26.     Inventor Xiaodong (Alex) Li, Ph.D. founded Neocific Inc. in the early
2000s to design, develop, and implement a new wireless communication system. He and
his co-inventors had extensive experience with wireless communications systems,
including the development of the Wi-Max standards, and a deep understanding of the
flaws in existing systems at the time. The inventors saw an opportunity to create a new
wireless communication system meant to address those flaws while incorporating cutting-
edge Orthogonal Frequency-Division Multiple Access (OFDMA) based technologies,
and, starting in the 2004-2005 timeframe, they filed patents on the work.
       27.     Dr. Li served as the President and Founder of Neocific. Dr. Li obtained

his Ph.D. in electrical engineering from the University of Washington, his M.S. from

Shanghai Jiao Tong University, and his B.S. from Tsinghua University. Dr. Li has

authored more than 30 journal and conference papers in wireless communications, video

coding, and networking. He has been granted more than 100 U.S. and foreign patents.

       28.     Dr. Titus Lo, Ph.D. is a founding employee of Neocific. Dr. Lo obtained

his Ph.D. in electrical engineering from McMaster University and his B.S. from the

University of British Columbia. Dr. Lo has authored more than 30 technical papers in

international peer-reviewed journals and presented more than 50 time at industry events.

He has been granted more than 100 U.S. and foreign patents.

       29.     Neo Wireless owns all substantial right, title, and interest in the patents-in-

suit, and holds the right to sue and recover damages for infringement thereof.

       30.     David Loo is the CEO of Plaintiff Neo Wireless. Mr. Loo works and
resides in Wayne, Pennsylvania. Mr. Loo has over a decade of experience as a licensing
executive and patent attorney with a well-established track record of assisting companies,

                                              6
          Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 7 of 20




inventors and patent holders to ensure they are fairly compensated for their inventions.
       31.     The wireless communication industry has been developing rapidly since
Bell Labs developed the First Generation of modern commercial cellular technology in
1984. Multiple wireless communication technologies designated by generations emerged
and brought new capacities to people all over the world. In 2008, 3GPP created and
finalized the LTE standards as an upgrade to 3G. The cellular industry recognized its
major benefits, and virtually all cellular device manufacturers, including Dell have
embraced LTE as the next generation of commercial cellular technology and developed
phones and other cellular devices to utilize the 4G LTE technology.
       32.     Dell is a leading international technology provider headquartered in
Austin, Texas. It is one of the world’s largest end-to-end technology provider, consumer
electronics maker, and information hardware, software, and service solutions supplier.
Dell is one of the world’s leading suppliers of personal computers. Dell’s most famous
and successful PC line is the Latitude series, which is sold throughout the United States.
       33.     Dell has been a leader in the PC industry by adopting the most advanced
communication capabilities, including cellular capabilities. In 2011, Dell launched the
Latitude E6420 XFR, which was compatible with the Dell Wireless 5800 LTE/4G
Mobile Broadband Mini-Card (WRYPD) v.2.02.16.003.2, A00 that launched in August
2011. After that, each generation of the Latitude series has been designed to have LTE or
4G and 5G cellular capabilities.
       34.     To use LTE or 4G and 5G networks, the Dell Latitude products are
manufactured to comply with wireless standards, such as the 3GPP standards, that ensure
compatibility of wireless devices and wireless networks.
       35.     Dell has been on notice of the asserted patents since at least the filing
and/or service of this Complaint. Dell has known that the acts complained of below
constituted infringement of the asserted patents, or at least subjectively believed there
was a high probability of infringement of the asserted patents but took deliberate steps to


                                              7
          Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 8 of 20




avoid confirming the same.
        36.     As described above, the asserted patents read on portions of the LTE or
4G and 5G standards, which Dell implements in its products (“Dell’s Accused
Instrumentalities”), such as its Latitude laptops, such as the Latitude 3510, Latitude 5310,
3190; tablets, such as the Latitude 7220EX Rugged Extreme Tablet, Latitude 7220
Rugged Extreme Tablet, and other cellular-capable devices Dell makes, uses, sells, offers
to sell and/or imports these Accused Instrumentalities in the United States. Accordingly,
Dell directly and indirectly infringes each of the patents-in-suit.
        37.     Dell does not have any rights to the patents-in-suit.
        38.     In the interest of providing detailed averments of infringement, Neo

Wireless has identified below at least one claim per patent to demonstrate infringement.

However, the selection of claims should not be considered limiting, and additional claims

of the patents-in-suit (including method, system, and apparatus claims) that are infringed

by Defendant Dell will be disclosed in compliance with the Court’s rules related to

infringement contentions.

              COUNT ONE: INFRINGEMENT OF THE ’366 PATENT

        39.     Neo Wireless incorporates by reference the preceding paragraphs as if

fully set forth herein.

        40.     As described above, Dell has infringed and continues to infringe the

patents-in-suit by implementing certain cellular standards, including particular 3GPP

standards, in its products.

        41.     Dell directly infringes the ’366 patent because it has made, used, sold,

offered to sell and/or imported its respective Accused Instrumentalities in the United

States. For example, each of Dell’s Accused Instrumentalities implements the portions of

the 3GPP LTE standard specification that read on at least claim 1 the ’366 patent. See

                                              8
            Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 9 of 20




Exhibit F.

          42.   Dell’s Accused Instrumentalities meet at least one claim of the ’366

patent.

          43.   Dell makes, uses, offers to sell, sells, and imports Dell’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

          44.   Dell therefore infringes the ’366 patent under 35 U.S.C. § 271(a).

          45.   Dell indirectly infringes the ’366 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
          46.   Dell took the above actions intending to cause infringing acts by others.
          47.   Dell received actual notice of its infringement of the ’366 patent at least as

early as the date of service of this Complaint. Therefore, Dell was or is now aware of the

‘366 patent or has willfully blinded itself as to the existence of the ’366 patent and made,

used, sold, offered to sell, imported and/or encouraged the making, using, selling,

offering to sell, or importing of the Accused Products despite knowing of an objectively

high likelihood that its actions constituted infringement of the ’366 patent at all times

relevant to this suit. Alternatively, Dell subjectively believed there was a high probability

that others would infringe the ’366 patent but took deliberate steps to avoid confirming

that it was actively inducing infringement by others. Dell therefore infringes the patents-

in-suit under 35 U.S.C. § 271(b).

          48.   Dell indirectly infringes the ’366 patent by contributing to infringement by

others, such as end-user customers by offering to sell and selling within the United States


                                              9
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 10 of 20




components (that is, Dell’s Accused Instrumentalities) that constitute a material part of

the inventions claimed in the ’366 patent, and that are used to practice one or more

processes/methods covered by the claims of the ’366 patent. Dell’s end-user customers

directly infringe the ’366 patent by, for example, using the cellular functionality of Dell’s

Accused Instrumentalities, including establishing communication with the cellular

wireless network and contending for access to resources on the network.

        49.     In offering to sell and selling the components specified above, Dell has

known these components to be especially made or especially adapted for use in an

infringement of the ’366 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Dell

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’366 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Dell therefore

infringes the ’366 patent under 35 U.S.C. § 271(c).

        50.     To the extent that Dell releases any new version of Dell’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’366 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Dell’s current infringement

described above.

        51.     Neo Wireless has been damaged and continues to be damaged by Dell’s

infringement of the 366 patent.

              COUNT TWO: INFRINGEMENT OF THE ’066 PATENT
        52.     Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.

                                             10
           Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 11 of 20




          53.   As described above, Dell has infringed and continues to infringe the
patents-in-suit by implementing certain cellular standards, including particular 3GPP
standards, in its products.
          54.   Dell directly infringes the ’066 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of Dell’s Accused Instrumentalities implements the portions of
the 3GPP LTE standard specification that reads on at least claim 6 the ’066 patent. See
Exhibit G.
          55.   Dell’s Accused Instrumentalities meet at least one claim of the ’066
patent.
          56.   Dell makes, uses, offers to sell, sells, and imports Dell’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

          57.   Dell therefore infringes the ’066 patent under 35 U.S.C. § 271(a).

          58.   Dell indirectly infringes the ’066 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
          59.   Dell took the above actions intending to cause infringing acts by others.
          60.   Dell received actual notice of its infringement of the ’066 patent at least as
early as the date of service of Complaint. Therefore, Dell was or is now aware of the ‘066
patent or has willfully blinded itself as to the existence of the ’066 patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to
sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’066 Patent at all times relevant
to this suit. Alternatively, Dell subjectively believed there was a high probability that
others would infringe the ’066 patent but took deliberate steps to avoid confirming that it
                                              11
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 12 of 20




was actively inducing infringement by others. Dell therefore infringes the ’066 patent
under 35 U.S.C. § 271(b).
       61.     Dell indirectly infringes the ’066 patent by contributing to infringement by
others, such as end-user customers by offering to sell and selling within the United States
components (that is, Dell’s Accused Instrumentalities) that constitute a material part of
the inventions claimed in the ’066 patent, and that are used to practice one or more
processes/methods covered by the claims of the ’066 patent. Dell’s end-user customers
directly infringe the ’066 patent by, for example, using the cellular functionality of Dell’s
Accused Instrumentalities, including establishing communication with the cellular
wireless network and contending for access to resources on the network.
       62.     In offering to sell and selling the components specified above, Dell has

known these components to be especially made or especially adapted for use in an

infringement of the ’066 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Dell

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’066 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Dell therefore

infringes the ’066 patent under 35 U.S.C. § 271(c).

       63.     To the extent that Dell releases any new version of Dell’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’066 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Dell’s current infringement

described above.

       64.     Neo Wireless has been damaged and continues to be damaged by Dell’s

infringement of the ’066 patent.

                                             12
           Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 13 of 20




                COUNT THREE: INFRINGEMENT OF THE ’908 PATENT

          65.    Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
          66.    As described above, Dell has infringed and continues to infringe the
patents-in-suit by implementing certain cellular standards, including particular 3GPP
standards, in its products.
          67.    Dell directly infringes the ’908 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of Dell’s Accused Instrumentalities implements the portions of
the 3GPP LTE standard specification that read on at least claim 11 the ’908 patent. See
Exhibit H.
          68.    Dell’s Accused Instrumentalities meet at least one claim of the ’908
patent.
          69.    Dell makes, uses, offers to sell, sells, and imports Dell’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

          70.    Dell therefore infringes the ’908 patent under 35 U.S.C. § 271(a).

          71.    Dell indirectly infringes the ’908 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
          72.    Dell took the above actions intending to cause infringing acts by others.
          73.    Dell received actual notice of its infringement of the ’908 patent at least as
early as the date of service of Complaint. Therefore, Dell was or is now aware of the ‘908
patent or has willfully blinded itself as to the existence of the ’908 patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to


                                               13
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 14 of 20




sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’908 patent at all times relevant
to this suit. Alternatively, Dell subjectively believed there was a high probability that
others would infringe the ’908 patent but took deliberate steps to avoid confirming that it
was actively inducing infringement by others. Dell therefore infringes the patents-in-suit
under 35 U.S.C. § 271(b).
       74.     Dell indirectly infringes the ’908 patent by contributing to infringement by

others, such as end-user customers by offering to sell and selling within the United States

components (that is, Dell’s Accused Instrumentalities) that constitute a material part of

the inventions claimed in the ’908 patent, and that are used to practice one or more

processes/methods covered by the claims of the ’908 patent. Dell’s end-user customers

directly infringe the ’908 patent by, for example, using the cellular functionality of Dell’s

Accused Instrumentalities, including establishing communication with the cellular

wireless network and contending for access to resources on the network.

       75.     In offering to sell and selling the components specified above, Dell has

known these components to be especially made or especially adapted for use in an

infringement of the ’908 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Dell

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’908 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Dell therefore

infringes the ’908 patent under 35 U.S.C. § 271(c).

       76.     To the extent that Dell releases any new version of Dell’s Accused


                                             14
           Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 15 of 20




Instrumentalities, such instrumentalities will meet the claims of the ’908 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Dell’s current infringement

described above.

          77.    Neo Wireless has been damaged and continues to be damaged by Dell’s

infringement of the ’908 patent.

                COUNT FOUR: INFRINGEMENT OF THE ’941 PATENT
          78.    Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
          79.    As described above, Dell has infringed and continues to infringe the
patents-in-suit by implementing certain cellular standards, including particular 3GPP
standards, in its products.
          80.    Dell directly infringes the ’941 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of Dell’s Accused Instrumentalities implements the portions of
the 3GPP LTE standard specification that read on at least claim 13 the ’941 patent. See
Exhibit I.
          81.    Dell’s Accused Instrumentalities meet at least one claim of the ’941
patent.
          82.    Dell makes, uses, offers to sell, sells, and imports Dell’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.

          83.    Dell therefore infringes the ’941 patent under 35 U.S.C. § 271(a).

          84.    Dell indirectly infringes the ’941 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.

                                              15
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 16 of 20




       85.     Dell took the above actions intending to cause infringing acts by others.
       86.     Dell received actual notice of its infringement of the ’941 patent at least as
early as the date of service of Complaint. Therefore, Dell was or is now aware of the ‘941
patent or has willfully blinded itself as to the existence of the ’941 patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to
sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’941 patent at all times relevant
to this suit. Alternatively, Dell subjectively believed there was a high probability that
others would infringe the ’941 patent but took deliberate steps to avoid confirming that it
was actively inducing infringement by others. Dell therefore infringes the ’941 patent
under 35 U.S.C. § 271(b).
       87.     Dell indirectly infringes the ’941 patent by contributing to infringement by

others, such as end-user customers by offering to sell and selling within the United States

components (that is, Dell’s Accused Instrumentalities) that constitute a material part of

the inventions claimed in the ’941 patent, and that are used to practice one or more

processes/methods covered by the claims of the ’941 patent. Dell’s end-user customers

directly infringe the ’941 patent by, for example, using the cellular functionality of Dell’s

Accused Instrumentalities, including establishing communication with the cellular

wireless network and contending for access to resources on the network.

       88.     In offering to sell and selling the components specified above, Dell has

known these components to be especially made or especially adapted for use in an

infringement of the ’941 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Dell

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’941 patent and that these


                                             16
           Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 17 of 20




components are not a staple article or commodity of commerce suitable for substantial

non-infringing use, but took deliberate steps to avoid confirming the same. Dell therefore

infringes the ’941 patent under 35 U.S.C. § 271(c).

          89.    To the extent that Dell releases any new version of Dell’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’941 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Dell’s current infringement

described above.

          90.    Neo Wireless has been damaged and continues to be damaged by Dell’s

infringement of the 941 patent.

                COUNT FIVE: INFRINGEMENT OF THE ’450 PATENT
          91.    Neo Wireless incorporates by reference the preceding paragraphs as if
fully set forth herein.
          92.    As described above, Dell has infringed and continues to infringe the
patents-in-suit by implementing certain cellular standards, including particular 3GPP
standards, in its products.
          93.    Dell directly infringes the ’450 patent because it has made, used, sold,
offered to sell and/or imported its respective Accused Instrumentalities in the United
States. For example, each of Dell’s Accused Instrumentalities implements the portions of
the 3GPP LTE standard specification that read on at least claim 7 the ’450 patent. See
Exhibit J.
          94.    Dell’s Accused Instrumentalities meet at least one claim of the ’450
patent.
          95.    Dell makes, uses, offers to sell, sells, and imports Dell’s Accused

Instrumentalities within the United States or into the United States without authority from

Neo Wireless.


                                              17
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 18 of 20




       96.     Dell therefore infringes the ’450 patent under 35 U.S.C. § 271(a).

       97.     Dell indirectly infringes the ’450 patent by inducing infringement by
others, such as end-user customers, by, for example, encouraging its users to take
advantage of LTE features within the United States and by implementing the
standardized features in its cellular-capable devices.
       98.     Dell took the above actions intending to cause infringing acts by others.
       99.     Dell received actual notice of its infringement of the ’450 patent at least as
early as the date of service of Complaint. Therefore, Dell was or is now aware of the ‘450
patent or has willfully blinded itself as to the existence of the ’450 patent and made, used,
sold, offered to sell, imported and/or encouraged the making, using, selling, offering to
sell, or importing of the Accused Products despite knowing of an objectively high
likelihood that its actions constituted infringement of the ’450 patent at all times relevant
to this suit. Alternatively, Dell subjectively believed there was a high probability that
others would infringe the ’450 patent but took deliberate steps to avoid confirming that it
was actively inducing infringement by others. Dell therefore infringes the ’450 patent
under 35 U.S.C. § 271(b).
       100.    Dell indirectly infringes the ’450 patent by contributing to infringement by

others, such as end-user customers by offering to sell and selling within the United States

components (that is, Dell’s Accused Instrumentalities) that constitute a material part of

the inventions claimed in the ’450 patent, and that are used to practice one or more

processes/methods covered by the claims of the ’450 patent. Dell’s end-user customers

directly infringe the ’450 patent by, for example, using the cellular functionality of Dell’s

Accused Instrumentalities, including establishing communication with the cellular

wireless network and contending for access to resources on the network.

       101.    In offering to sell and selling the components specified above, Dell has

known these components to be especially made or especially adapted for use in an

                                             18
         Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 19 of 20




infringement of the ’450 patent and that these components are not a staple article or

commodity of commerce suitable for substantial non-infringing use. Alternatively, Dell

subjectively believed there was a high probability that these components to be especially

made or especially adapted for use in an infringement of the ’450 patent and that these

components are not a staple article or commodity of commerce suitable for substantial

non-infringing use but took deliberate steps to avoid confirming the same. Dell therefore

infringes the ’450 patent under 35 U.S.C. § 271(c).

       102.    To the extent that Dell releases any new version of Dell’s Accused

Instrumentalities, such instrumentalities will meet the claims of the ’450 patent and

infringe under 35 U.S.C. § 271(a)-(c) in ways analogous to Dell’s current infringement

described above.

       103.     Neo Wireless has been damaged and continues to be damaged by Dell’s

infringement of the 450 patent.

                                     JURY DEMAND

       Plaintiff hereby demands a trial by jury on all issues so triable.

                                  PRAYER FOR RELIEF

       WHEREFORE Plaintiff Neo Wireless LLC asks this Court for an order granting

the following relief:

           a. a judgment in favor of Plaintiff that Dell has infringed, either literally and/or

               under the doctrine of equivalents, the patents-in-suit;

           b. a judgment and order requiring Dell to pay Plaintiff its damages, costs,

               expenses, and any enhanced damages to which Plaintiff is entitled for Dell’s

               infringement;



                                             19
       Case 6:21-cv-00024-ADA Document 1 Filed 01/12/21 Page 20 of 20




         c. a judgment and order requiring Dell to provide an accounting and to pay

            supplemental damages to Plaintiff, including without limitation, pre-

            judgment and post-judgment interest;

         d. a judgment and order requiring Dell to pay ongoing royalties;

         e. a judgment and order finding that this is an exceptional case within the

            meaning of 35 U.S.C. § 285 and awarding Plaintiff its reasonable attorney

            fees against Dell; and

         f. any and all other relief as the Court may deem appropriate and just under

            the circumstances.




DATED: January 12, 2021                            Respectfully submitted,

                                                   /s/ Jason D. Cassady
                                                   Jason D. Cassady
                                                   Texas State Bar No.
                                                   Email: jcassady@caldwellcc.com
                                                   CALDWELL CASSADY CURRY
                                                   P.C.
                                                   2121 N. Pearl St., Suite 1200
                                                   Dallas, Texas 75201
                                                   Telephone: (214) 888-4848
                                                   Facsimile: (214) 888-4849

                                                   T. John Ward, Jr.
                                                   Texas Bar No. 00794818
                                                   jw@wsfirm.com
                                                   WARD, SMITH & HILL, PLLC
                                                   1507 Bill Owens Parkway
                                                   Longview, TX 75604
                                                   903-757-6400
                                                   903-757-2323 (Facsimile)


                                                   Attorneys for Plaintiff Neo Wireless
                                                   LLC

                                        20
